        Case 1:19-cr-00373-PGG Document 249 Filed 02/08/20 Page 1 of 4




                                   February 8, 2020

Via ECF
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:    United States v. Avenatti, No. S1 19 Cr. 373 (PGG)
              Letter Motion To Exclude Extrinsic Evidence

Dear Judge Gardephe:

       The government has indicated that it intends to inquire on cross-examination and
introduce extrinsic evidence regarding: Mr. Avenatti’s financial condition; Mr. Avenatti’s
search history and web results for “insider trading” and “put options” in March 2019; and
conduct at issue in the two pending criminal cases. We reiterate the arguments we have
previously made regarding the first two categories of evidence.
       Mr. Avenatti seeks a ruling from the Court that, should he testify in his own defense,
the government will be precluded from cross-examining him about, and offering extrinsic
evidence of, unproven allegations outlined in the unrelated criminal cases now pending
against him.
       Mr. Avenatti would testify to the facts of this case, including the conversations that
he had with Coach Franklin and Jeffrey Auerbach and their directives to him. He also
would testify to his conversations with the Nike lawyers and his intent with respect to what
he viewed as settlement negotiations with them. He would not testify about his dealings
with any clients other than Coach Franklin, nor would he testify about his financial
condition, nor about any matter at issue in the other cases now pending in this District and
in the Central District of California.
       Rule 404(b)
       With respect to the pending criminal charges, any questions or evidence are
inadmissible under Rule 404(b). Evidence of prior bad acts is admissible where “the prior
acts evidence [i]s offered for a proper purpose” under Rule 404(b), the evidence [i]s
“relevant to a disputed issue,” and the probative value of the prior acts evidence is not
substantially outweighed by the danger of unfair prejudice. United States v. Mercado, 573
                                              1
        Case 1:19-cr-00373-PGG Document 249 Filed 02/08/20 Page 2 of 4



F.3d 138, 141 (2d Cir. 2009); see also United States v. Scott, 677 F.3d 72, 83 (2d Cir. 2012)
(“[E]vidence admitted under Rule 404(b) must not have its probative value substantially
outweighed by its prejudicial effect.”). While the government will no doubt argue that such
evidence is probative of the defendant’s intent with respect to at least the honest services
fraud count, our position is that it is not relevant, would instead be offered for the purpose
of attempting to show propensity, and is easily outweighed by the risk of unfair prejudice.
        First, one set of charges in the other S.D.N.Y. case and in the C.D. Cal. case broadly
involve allegations of deceit and theft, including that Mr. Avenatti lied to and stole from
certain clients. While Count Three alleges honest services fraud, it does not charge that Mr.
Avenatti embezzled or stole funds or that he made affirmative misrepresentations to Coach
Franklin. Rule 404(b) requires a showing of substantial similarity. See United States v.
Perez, 325 F.3d 115, 129 (2d Cir. 2003) (“Similarity, being a matter of relevancy, is judged
by the degree in which the prior act approaches near identity with the elements of the
offense charge[d]. There is no necessity for synonymity but there must
be substantial relevancy ....”) (quotation omitted) (emphasis in original). The conduct in
this case is not sufficiently similar to that in the pending cases and must be excluded. The
balance of the charges in the C.D. Cal. case are even more dissimilar, as they allege the
failure to pay payroll, personal, and business taxes and to obstruct and impede the I.R.S.
While several courts have allowed evidence of nonpayment of taxes to show knowledge or
intent with respect to proceeds from the charged conduct, see United States v.
Osarenkhoe, 439 Fed. Appx. 66, 68 (2d Cir. 2011), that is not the case here.

       Moreover, evidence of the charged conduct must be excluded under Rule 403
because it is “more inflammatory than the charged crime.” United States v. Livoti, 196 F.3d
322, 326 (2d Cir.1999); see also United States v. Figueroa, 618 F.2d 934, 943 (2d
Cir.1980) (if the other acts tend to prove a fact not in issue or “to excite emotions against
the defendant,” they create a prejudicial effect). While the extortion and honest services
fraud crimes with which he is charged in this case are not insignificant, they do not deliver
anything close to the emotional gut-punch of the charges against Mr. Avenatti in the other
matters. Even with a limiting instruction, the jury cannot possibly be expected to
dispassionately weigh this evidence.
       Rule 608(b)
      The district court has the discretion to restrict the scope of cross-examination under
Rule 608(b) as to extrinsic acts of alleged dishonesty:
       Elcock does not contend that Rule 608(b), by its terms, mandates the
       exclusion of this evidence. Instead, she rests her argument on the discretion
       of the District Court to forbid lines of inquiry permissible under Rule 608(b).
       Accordingly, as did the District Court, we turn to Rules 403 and 611. Rule
       403 provides that relevant “evidence may be excluded if its probative value

                                              2
        Case 1:19-cr-00373-PGG Document 249 Filed 02/08/20 Page 3 of 4



       is substantially outweighed by the danger of unfair prejudice, confusion of
       the issues, or misleading the jury, or by considerations of undue delay, waste
       of time, or needless presentation of cumulative evidence.” Rule 611 instructs
       district courts to “exercise reasonable control over the mode and order of
       interrogating witnesses and presenting evidence so as to ... avoid needless
       consumption of time.” As noted above, the District Court excluded the
       proffered specific-acts line of inquiry beyond questions relating to the
       Copemann's and CBI's guilty pleas and the elements of those offenses,
       because inquiries into the facts underlying those crimes would have been
       cumulative and would have “provide[d] little further assistance to the jury in
       evaluating Dr. Copemann's credibility.” Elcock v. Kmart Corp., Civ.
       No.1996–0028F, at 5 (D.V.I. Sept. 23, 1997). We review this decision for
       abuse of discretion. See Becker v. ARCO Chem. Co., 207 F.3d 176, 180–81
       (3d Cir.2000).
Elcock v. Kmart Corp., 233 F.3d 734, 751 (3d Cir. 2000). The Court should exercise its
discretion to prohibit inquiry on cross-examination as to the unproven allegations in the
separate New York and California indictments, including the allegations the government
seeks to admit in the California case under Rule 404(b), much of which relate to Avenatti’s
handling of client funds. A trial within a trial on those unrelated allegations would be more
prejudicial than probative and divert the jury’s attention away from the elements of the
offenses it needs to decide to render a verdict in this case.

        To the extent that the Court permits the government to inquire as to specific
instances of conduct unrelated to the Nike-extortion charges as bearing on Mr. Avenatti’s
character for untruthfulness, Rule 608(b) prohibits the introduction of extrinsic evidence
of the unrelated conduct during cross-examination or in its rebuttal case. While there is a
limited exception to this rule that could allow evidence to be admissible for the purpose of
“impeachment by contradiction,” such a carve-out exists only “[w]here a defendant
testifies on direct about a specific fact” as to which the prosecution contends that the
defendant lied. United States v. Beverly, 5 F.3d 633, 639-40 (2d Cir. 1993). As noted
above, the defendant will restrict his direct testimony to the facts of the instant Nike-related
charges; he will not testify about the charges at issue in any of the other pending cases nor
about his financial condition. Nor will he testify to his search history. Therefore, the
government should be precluded from introducing any documents or offering any
testimony with respect to those matters. United States v. Ramirez, 609 F.3d 495, 500 (2d
Cir. 2010); see also id. at 500–01 (evidence offered to impeach defendant’s alleged
statements that he had never seen or handled drugs should have been barred where
defendant “never gave the testimony that the government ascribe[d] to him” and had
not “staked his credibility before the jury on any expansive assertion about lifelong

                                               3
        Case 1:19-cr-00373-PGG Document 249 Filed 02/08/20 Page 4 of 4



avoidance of drugs”);1 United States v. Leake, 642 F.2d 715, 719 (4th Cir. 1981) (“We do
not, of course, hold that the documentary evidence proffered … was admissible. Indeed,
rule 608 specifically renders it inadmissible. However, counsel could have used the
documents as an aid in phrasing questions to [the witness] about specific instances of his
conduct affecting his credibility.”)
       Even were Mr. Avenatti to deny any intent to defraud Coach Franklin, that denial
would not open the door to the government’s offer of evidence in an effort to show that
Mr. Avenatti had allegedly defrauded other clients. See United States v. Frazier, No. S6
15-CR-153 (VSB), 2019 WL 761912 (S.D.N.Y. Feb. 21, 2019). Moreover, Federal Rule
of Evidence 403 governs the application of impeachment by contradiction. Id. at *5. Such
evidence would fail a Rule 403 balancing test in any event for the reasons set forth above.

                                           Respectfully,

                                           /s/ Scott A. Srebnick
                                           Scott A. Srebnick
                                           Jose M. Quinon
                                           E. Danya Perry




1
 While there is an “open question” in the Second Circuit “whether the government can present
extrinsic evidence to impeach by contradiction a statement made by the defendant on cross-
examination, where such evidence would otherwise be barred by the Federal Rules of Evidence,”
United States v. Ramirez, 609 F.3d 495, 499–500 (2d Cir. 2010), other courts have squarely held
that it is improper for the government to introduce evidence contradicting defendant's cross-
examination testimony where that testimony was not within the scope of the direct examination.
See United States. v. Pantone, 609 F.2d 675, 682 (3d Cir. 1979).


                                              4
